 



Exhibit 10.1
RETIREMENT AGREEMENT
     THIS RETIREMENT AGREEMENT (this “Agreement”) is made and entered into this
21st day of February 2007 (the “Effective Date”), by and between International
Game Technology, a Nevada corporation (the “Company”) and Maureen Mullarkey (the
“Executive”).
RECITALS
     The Executive is currently employed by the Company as its Executive Vice
President, Chief Financial Officer and Treasurer.
     The Executive and the Company are parties to an Employment Agreement dated
as of January 12, 2001 and as subsequently amended by an Amended Employment
Agreement dated as of January 27, 2003 (together, the “Employment Agreement”).
     The Executive desires to retire from employment with the Company on
January 22, 2008, following the expiration of her existing employment contract.
The Company desires Executive’s continued service for a transition period
following the selection and engagement of a successor Chief Financial Officer.
Accordingly, the Company and the Executive each voluntarily enter into this
Agreement to provide for that transition and the Executive’s retirement from
employment.
     NOW, THEREFORE, in consideration of the above recitals incorporated herein
and the mutual covenants and promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the Company and the Executive agree as follows:
     1. Retirement. The Executive hereby irrevocably and voluntarily resigns her
position as Executive Vice President, Chief Financial Officer and Treasurer of
the Company and as a member, manager, or director of, and from each and every
other office and position with, the Company and each of its subsidiaries or
affiliates effective as of the first to occur of (1) the date that a successor
Chief Financial Officer is selected, appointed and actively employed by the
Company, (2) the close of business on January 22, 2008, or (3) such other date
as the parties may mutually agree upon (the applicable date, the “CFO Transition
Date”). The Executive hereby irrevocably and voluntarily retires from employment
with the Company and each of its subsidiaries and affiliates effective as of the
close of business on January 22, 2008 (the “Retirement Date”).
     2. Transition. For the period of time from the CFO Transition Date to the
Retirement Date (the “Transition Period”), the Executive shall continue to be
employed by the Company but shall not be an officer of the Company. During the
Transition Period, the Executive shall report to the Company’s Chief Executive
Officer and shall assist the Company’s Chief Executive Officer and the Company’s
Chief Financial Officer on such matters as are within her expertise and
experience with the Company.
     3. Compensation. The Executive’s compensation pursuant to the Employment
Agreement shall remain unchanged for the period of time through the end of the
Transition Period, except as provided in this Section 3. The Executive’s bonus
opportunity with respect to

1



--------------------------------------------------------------------------------



 



the Company’s fiscal year ending on or about September 30, 2007 and any period
thereafter but prior to the Retirement Date shall be determined by the
Compensation Committee of the Company’s Board of Directors in its sole
discretion and in each case without regard to services performed by the
Executive after the CFO Transition Date. Notwithstanding Section 3.3 of the
Employment Agreement, no portion of the fiscal 2007 bonus, if any, or any other
bonus, if any, earned hereunder for any period thereafter shall be treated as
Deferred Bonus (as such term in used in the Employment Agreement). The Executive
shall not, after the date of this Agreement, be entitled to any new grant of
stock options, stock appreciation rights, restricted stock, restricted stock
units, or other short- or long-term incentive awards. The Executive’s
outstanding stock options to acquire Company common stock and shares of
restricted stock (collectively, the “Equity Awards”) shall remain subject to
their applicable terms and conditions. For purposes of clarity and without
limiting the generality of the preceding sentence, the Equity Awards shall
terminate on the Retirement Date to the extent they do not vest in accordance
with their usual terms on or before that date and any then-vested options shall
remain exercisable for the limited post-termination of employment period
determined in accordance with the terms and conditions of such options.
     4. No Reinstatement; No Severance Benefits. The Executive waives any right
or claim to reinstatement as an employee of the Company and each of its
affiliates after the Retirement Date. The Executive shall have no further
employment or contractual relationship with the Company and each of its
subsidiaries and affiliates after the Retirement Date (except as to the
contractual relationship that arises out of this Agreement, any existing
Indemnity Agreement, any equity award agreement (including non-competition
provisions contained therein) and any right to vested benefits under any written
benefit plan or equity incentive plan of the Company). The Executive’s
retirement is a voluntary retirement by the Executive — the Executive shall not
be entitled to severance pay or benefits pursuant to Section 7.5 of the
Employment Agreement or any other severance plan, program or policy.
     5. Restrictive Covenants. For purposes of clarity and without limiting any
other obligation the Executive may owe to the Company, Section 4 of the
Employment Agreement (Confidential Information) shall continue in effect for the
Transition Period and following the Retirement Date for as long as the Executive
has any confidential information covered by such provision and Section 6.3 of
the Employment Agreement (Non-Solicitation) shall continue in effect during the
Transition Period and the 12-month period after the Retirement Date. For
purposes of clarity, Section 6.1 of the Employment Agreement (Non-Competition)
shall continue in effect for the Transition Period.
     6. Miscellaneous.
          6.1 Governing Law. This Agreement and all rights and obligations
hereunder, including, without limitation, matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.
          6.2 Amendments. No amendment or modification of this Agreement shall
be deemed effective unless made in writing and signed by all of the parties
hereto.

2



--------------------------------------------------------------------------------



 



          6.3 No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
          6.4 Severability. To the extent any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
          6.5 Assignment. This Agreement shall not be assignable, in whole or in
part, by either party without the written consent of the other party.
          6.6 Injunctive Relief. The Executive agrees that it would be difficult
to compensate the Company fully for damages for any violation of the provisions
of this Agreement, including without limitation the provisions referenced in
Section 5 above. Accordingly, the Executive specifically agrees that the Company
shall be entitled to temporary and permanent injunctive relief to enforce the
provisions of this Agreement and that such relief may be granted without the
necessity of proving actual damages. This provision with respect to injunctive
relief shall not, however, diminish the right of the Company to claim and
recover damages in addition to injunctive relief.
          6.7 Arbitration. Any controversy or claim arising out of or relating
to this Agreement or breach thereof, shall be settled by arbitration in the
State of Nevada in accordance with the Voluntary Labor Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. In reaching
his or her decision, the arbitrator shall have no authority to change or modify
any provision of this Agreement.
          6.8 Entire Agreement. This Agreement, together with the Employment
Agreement, embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement, together with the Employment
Agreement, supersedes all prior or contemporaneous agreements of the parties
hereto and that directly or indirectly bear upon the subject matter hereof. Any
negotiations, correspondence, agreements, proposals or understandings prior to
the Effective Date relating to the subject matter hereof shall be deemed to have
been merged into this Agreement and the Employment Agreement, and to the extent
inconsistent with such agreements, such negotiations, correspondence,
agreements, proposals, or understandings shall be deemed to be of no force or
effect. There are no representations, warranties, or agreements, whether express
or implied, or oral or written, with respect to the subject matter hereof,
except as expressly set forth herein or in the Employment Agreement. This
Agreement, together with the Employment Agreement, is an integrated agreement.
This Agreement amends the Employment Agreement and, to the extent of any
inconsistency between this Agreement and the Employment Agreement, this
Agreement shall control.

3



--------------------------------------------------------------------------------



 



     Any written agreement evidencing a stock option or other equity-based
incentive previously granted by the Company to the Executive and any existing
Indemnity Agreement is outside of the scope of the integration provisions of the
preceding paragraph as to the terms and conditions of the award evidenced by
such agreement.
     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the Effective Date first set forth above.

            “EXECUTIVE”
            Maureen Mullarkey          

            “COMPANY”

International Game Technology,
a Nevada corporation
      By:           Thomas J. Matthews        President, Chief Executive Officer
and
Chief Operating Officer     

4